Per Curiam,
On June 4, 1902, a rule for an order for additional counsel fee and expenses incurred by the respondent was granted. An answer was filed by the libellant, and, upon the same day, the jury fee was paid and judgment entered.
June 19,1902, the court ordered that libellant pay the respondent the sum of §250 for additional counsel fee and expenses. This order is assigned for error upon the ground that it was made after the date of the judgment.
The libellant voluntarily, by his answer, submitted himself to the jurisdiction of the court on the same day in which judgment was entered. Whether before or after is immaterial. The rule for the allowance was pending at the time the judgment was entered. The appellant practically concedes the right of the court to make such an order and that the amount is subject to its discretion. The allowance of such an order is an incident of the suit and we can see no reason why, after judgment was entered, the authority of the court to exercise its discretion ceased. The making of such a decree as is complained of here is as much an incident of the judgment as the taxation of costs. Indeed it is difficult to see how the amount necessary for the payment of counsel fee and expenses can be finally determined until the judgment has been entered. The court below did not exceed its authority in making the order and there is no evidence of any abuse of discretion. The order of June 19, 1902, awarding the respondent the sum of §250 for additional counsel fee and expenses is, therefore, affirmed.